DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 05/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10.951,975 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 05/31/2022 has been reviewed by the examiner in view of prior art of records Ku (US 2017/0365245 A1), and the prior art of records Ku fails to teach the cited claim limitations of “perform a first listen-through operation on the separated self-voice component of the audio sound of the plurality of external microphone signals to produce a first listen-through signal that is based on the separated self-voice component of the audio sound of the plurality of external microphone signals; and produce an output audio signal that is based on at least the first listen-through signal that is based on the separated self-voice component of the audio sound of the plurality of external microphone signals, wherein the output audio signal includes audio sound based on a beamforming operation”. Prior art Ku teaches an Acoustic Noise Cancellation (ANC) system deployed in a headphone used to shape a frequency response of the signals passing through the headset. Using a feedback controller to change an acoustic experience of having an earbud blocking the ear canal to one where ambient sounds (e.g., the user's own voice) sound more natural to the user. The headphone can include an "aware mode" or "talk-through" feature. In such a mode, an external microphone can be used to detect external sounds that the user might want to hear, and the active noise control engine can be configured to pass such sounds through. However, prior art Ku fails to teach the cited claim limitations of “perform a first listen-through operation on the separated self-voice component of the audio sound of the plurality of external microphone signals to produce a first listen-through signal that is based on the separated self-voice component of the audio sound of the plurality of external microphone signals; and produce an output audio signal that is based on at least the first listen-through signal that is based on the separated self-voice component of the audio sound of the plurality of external microphone signals, wherein the output audio signal includes audio sound based on a beamforming operation”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



June 15, 2022
/SIMON KING/Primary Examiner, Art Unit 2653